DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 3, 5-12, 14-21, 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0172864 to Shum.
As to claim 2, 11, and 20, Shum discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for:
displaying an aggregated view of a plurality of types of wellness data, wherein the aggregated view comprises a plurality of partitions, each partition of the plurality of partitions is associated with a type of the plurality of types of wellness data (Shum [0125] and [0172]);
receiving a selection of a partition of the plurality of partitions (Shum [0125] and [0172]); and
displaying an expanded view of the selected partition of the plurality of partitions (Shum [0125] and [0172]).
As to claim 3, 12, and 21, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein in the aggregated view, each partition of the plurality of partitions comprises an identifier of an associated type of wellness data and a first portion of Shum [0125] and [0172]).
As to claim 5, 14, and 23, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein displaying the expanded view of the selected partition comprises displaying a collapsed set of partitions representing partitions of the plurality of partitions that were not selected (Shum [0125] and [0100]).
As to claim 6, 15, and 24, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein the plurality of partitions are ordered within the display based on a time of day (Shum [0028], [0163])
As to claim 7, 16, and 25, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein the expanded view of the selected partition comprises a selectable element to share the wellness data associated with the partition through email or text message (Shum [0186).
As to claim 8, 17, and 26, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein the plurality of types of wellness data comprises weight data, blood sugar data, blood pressure data, activity data, or heart rate data (Shum [0156], [0148], [0153], [0173]).
As to claim 9, 18, and 27, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein at least one of the plurality of types of wellness data is generated from sensor data obtained from a plurality of sensors (Shum [0096]).
As to claim 10, 19, and 28, see the discussion of claim 2, additionally, Shum discloses the non-transitory computer-readable storage medium wherein the expanded view comprises a graph of the associated type of wellness data, and wherein the graph comprises segments generated from wellness data obtained from different sensors (Shum [0096], [0125] and [0100]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0172864 to Shum.
As to claim 4, 13, and 22, see the discussion of claim 3, however, Shum does not explicitly does not expressly teach wherein the first portion of the wellness data comprises a most recent value of the associated type of wellness data, and wherein the second portion of the associated type of wellness data comprises a representation of the associated type of wellness data over time.
However these differences are only found in the non-functional information displayed. The the first portion of the wellness data comprises a most recent value of the associated type of wellness data, and wherein the second portion of the associated type of wellness data comprises a representation of the associated type of wellness data over time are not functionally related to the functions of the system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of data as taught by Shum because such information does not functionally relate to the system and merely using different medical content from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 9,600,630 to Keegan et al.
U.S. Patent 9,125,566 to Libbus et al.
U.S. Patent Application Publication 2009/0054743 to Stewart
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA A LAM/             Primary Examiner, Art Unit 3686